

TRADEMARK LICENSE AGREEMENT
 
     This Trademark License Agreement (this “Agreement”) is entered into as of
July 6, 2010 (the “Effective Date”), by and between Vishay Intertechnology,
Inc., a corporation organized under the laws of the State of Delaware (“VSH”)
and Vishay Precision Group, Inc., a corporation organized under the laws of the
State of Delaware (“VPG”).
 
RECITALS
 
     WHEREAS, VSH owns all right, title and interest in and to the Name (as
hereinafter defined) and Mark (as hereinafter defined) VISHAY, used alone or in
connections with other terms;
 
     WHEREAS, VPG desires to use the Licensed Marks (as hereinafter defined) on
and in connection with the design, development, manufacture, marketing,
provision and performance of VPG Products and Services (as hereinafter defined);
 
     WHEREAS, VSH is willing to grant to VPG, and VPG is willing to accept, the
right to use the Licensed Marks in accordance with and subject to the terms of
this Agreement.
 
     NOW, THEREFORE, in consideration of the mutual promises, covenants,
agreements, representations and warranties contained herein, and for other good
and valuable consideration the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree, intending to be legally bound, as
follows:
 
ARTICLE 1
LICENSE OF RIGHTS
 
     Section 1.1. Rights Licensed. Subject to the terms of this Agreement, VSH
hereby grants to VPG, and VPG hereby accepts, a limited, exclusive, royalty-free
right and license, to use, directly or indirectly through subcontractors, the
Marks (as defined below) and Names (as defined below) listed on Schedule A (the
“Licensed Marks”) in connection with the design, development, manufacture,
marketing, provision and performance of the products and services of VPG listed
on Schedule B (the “VPG Products and Services”). Any use of the Licensed Marks
on products other than those on Schedule B is subject to advance written
approval by VSH. As used herein, “Mark” shall mean any trademark, service mark
or logo, and “Name” shall mean any entity name or trade name.
 
     Section 1.2. Special ‘Mil’ Rights and SCDs (Customer Source Control
Drawings) Licensed. In recognition of the cost, difficulty and bureaucracy
involved in attempting to change the voluminous documentation and specifications
related to foil resistor products qualified to the Mil spec system used by the
military and other special needs customers, this Mil rights license grant is
made. Subject to the terms of this Agreement, VSH hereby grants to VPG, and VPG
hereby accepts, a limited, exclusive, royalty-free right and license, to display
VISHAY alone (i.e. without any other terms) (the “Licensed Mil Mark”) as a
marking on foil resistor products qualified to the Mil spec system, i.e. built
on “Mil Qualified” product lines or SCDs (Customer Source Control Drawings),
existing as of the Effective Date or referred to in Mil drawings or
 

--------------------------------------------------------------------------------



SCDs (Customer Source Control Drawings) existing as of the Effective Date, and
on Mil drawings and SCDs relating thereto.
 
     Section 1.3. Term and Territory. The licenses granted hereby shall be in
perpetuity so long as this Agreement has not been terminated by its terms (the
“Term”) and shall apply throughout the world (the “Territory”). In the event the
Term terminates, VPG agrees that within twenty-four (24) months thereafter, VPG
will change its corporate name so as not to include the term VISHAY.
 
     Section 1.4. Rights in VPG. For the avoidance of doubt, this Agreement
shall not restrict VPG from using the acronym “VPG” in any Name, or in any Mark,
so long as such Name or Mark does not contain VISHAY (except as otherwise
permitted pursuant hereto).
 
     Section 1.5. Document and Part Numbers. VPG shall be permitted to use any
document number on data sheets, package drawings, instructions or other
materials posted to the internet (each a “Document Number”) or any SKU number,
part number, or other number and/or letter sequence printed on or identified
with any part (each a “Part Number”) on or in connection with VPG Products and
Services, so long as such Document Number or Part Number does not contain the
prefix or suffix VSH.
 
     Section 1.6. VPG Acknowledgement. VPG acknowledges and agrees that: (i) VSH
is the sole and exclusive owner of all right, title and interest in and to the
Licensed Marks; (ii) all goodwill associated with the Licensed Marks shall inure
to the sole and exclusive benefit of VSH; and (iii) nothing in this Agreement or
any related agreement, instrument or document shall be construed to give VPG any
legal or beneficial ownership interest in or title to the Licensed Marks.
 
     Section 1.7. Absence of VSH Representations. VPG agrees and acknowledges
that VSH makes no representation or warranty with respect to: (i) VSH’s right,
title and interest in and to the Licensed Marks, (ii) the absence of any action
related to or concerning the Licensed Marks, the outcome of which could be
materially adverse to the rights granted to VPG under this Agreement; or (iii)
the absence of any claim, or basis for any claim, that the use of the Licensed
Marks by VPG under this Agreement violates the rights of any person.
 
     Section 1.8. Restrictions.
 
          (a) During the Term, and subject to section 1.8(e), VSH shall not,
under a Mark or Name which includes the term VISHAY immediately followed by the
term PRECISION: (i) directly or indirectly, design, develop, manufacture, market
or provide any products, except to the extent such usage exists (and limited to
those products with respect to which such usage exists) immediately following
the Effective Date; or (ii) use such Mark or Name in connection with any aspect
of its business, operations or affairs, whether conducted directly or
indirectly, and whether or not such usage would otherwise require permission of
VPG, except to the extent such usage is not otherwise prohibited by clause (i)
of this paragraph. Without limitation, the foregoing restriction shall apply to
the legal name or fictitious name (“d/b/a”) of any subsidiary of VSH or any
other entity under the control of VSH.
 
-2-
 

--------------------------------------------------------------------------------



          (b) During the Term, VSH shall not, under a Mark or Name which
includes the acronym “VPG”: (i) directly or indirectly, design, develop,
manufacture, market or provide any products that overlap (i.e. compete) with any
products within the product range of VPG or any of its subsidiaries as
constituted immediately following the Effective Date; or (ii) use such acronym
in connection with any aspect of its business, operations or affairs, whether
conducted directly or indirectly, and whether or not such usage would otherwise
require permission of VPG, except to the extent such usage is not otherwise
prohibited by clause (i) of this paragraph. Without limitation, the foregoing
restriction shall apply to the legal name or fictitious name (“d/b/a”) of any
subsidiary of VSH or any other entity under the control of VSH.
 
          (c) During the Term, except as otherwise permitted pursuant to this
Agreement, VPG shall not, under a Mark or Name which includes the term VISHAY
INTERTECHNOLOGY or VISHAY, or under the acronym VSH: (i) directly or indirectly,
design, develop, manufacture, market or provide any products that overlap (i.e.
compete) with any products within the product range of VSH or any of its
subsidiaries as constituted immediately following the Effective Date; or (ii)
use such Mark, Name or acronym in connection with any aspect of its business,
operations or affairs, whether conducted directly or indirectly, and whether or
not such usage would require permission of VSH, unless the term VISHAY is
immediately followed by the term PRECISION (so long as the term PRECISION has no
less prominence than the term VISHAY and such Name does not include the term
VISHAY together with the term INTERTECHNOLOGY), except to the extent such usage
is not otherwise prohibited by clause (i) of this paragraph. Without limitation,
the foregoing restriction shall apply to the legal name or fictitious name
(“d/b/a”) of any subsidiary of VPG or any other entity under the control of VPG.
 
          (d) For the avoidance of doubt, nothing in this Section 1.8 shall be
construed to impose any restriction on the right of VPG to use the corporate
name “Vishay Precision Group, Inc.” (i) in association with its business with
respect to the VPG Products and Services, or (ii) with respect to the design,
development, manufacture, marketing, provision or performance of goods and
services other than the VPG Products and Services, so long as such other goods
and services are not designed, developed, manufactured, marketed, provided or
performed under a Mark containing the term VISHAY.
 
          (e) For the avoidance of doubt, nothing in this Section 1.8 shall be
construed to impose any restriction on the right of VSH to use the term
PRECISION in a descriptive manner (but not as a Mark or Name) in connection with
the design, development, manufacture, marketing, provision or performance of any
goods or services, so long as the term PRECISION does not immediately follow the
term VISHAY. A non-exhaustive, representative list of descriptive uses of the
term PRECISION permissible by VSH, in marketing materials, engineering
documents, data handbooks and packaging and similar materials, is shown on
Schedule C.
 
-3-
 

--------------------------------------------------------------------------------



ARTICLE 2
STANDARDS AND COMPLIANCE
 
     Section 2.1. Standards. All VPG Products and Services designed, developed,
manufactured, marketed, provided or performed under the Licensed Marks, as
applicable, shall be of high quality, free of material defects and performed
with integrity and in a professional manner and shall be in compliance with
applicable law (the “Standards”).
 
     Section 2.2. Compliance Procedures.
 
          (a) VPG shall maintain appropriate process and quality controls with
respect to the VPG Products and Services designed, developed, manufactured,
marketed, provided or performed under the Licensed Marks to assure compliance
with the Standards.
 
          (b) VSH, itself or through its representatives, shall have the right
to request and receive from VPG, from time to time at reasonable intervals and
upon payment to VPG of its reasonable charges, representative samples of VPG
Products and copies of all marketing materials for VPG Products and Services
designed, developed, manufactured, marketed, provided or performed under the
Licensed Marks (“Promotional Materials”). If, in the commercially reasonable
judgment of VSH, any VPG Products and Services or Promotional Materials do not
conform to the Standards or are not otherwise in accord with this Agreement, VSH
shall so notify VPG, and the parties shall work together in good faith in order
that VPG will remedy such non-conformity or non-compliance. Any dispute under
this Section shall be resolved in accordance with the resolution procedures
referred to in Section 5.16.
 
     Section 2.3. Transition Period Activities. Notwithstanding anything to the
contrary herein, VPG shall be permitted to use the Licensed Marks in the manner
and for the periods set forth below.
 
          (a) Products: From the Effective Date until December 31, 2012 (the
“Initial Period”), VPG shall have the right to display VISHAY alone (i.e.
without any other terms) as a marking on foil resistor products provided to any
and all customers, and in drawings relating thereto. For a subsequent period of
twenty-four (24) months following the Initial Period, i.e. until December 31,
2014, VPG shall have the right to sell existing inventory of foil resistor
product displaying the marking VISHAY to VPG customers in existence as of the
last day of the Initial Period. Beginning January 1, 2015, VPG shall have no
right, other than as permitted by Section 1.2, to display VISHAY alone as a
marking on any product or in any drawings.
 
          (b) Literature: For a period of twelve (12) months following the
Effective Date, VPG shall have the right to distribute marketing materials, Data
sheets, business cards, letter heads and forms displaying the term VISHAY in the
manner such term in displayed in such materials as of the Effective Date. After
that time, all marking of VPG literature shall comply with the terms of the
license grants hereunder.
 
          (c) Signage: For a period of twelve (12) months following the
Effective Date, VPG shall have the right to display the term VISHAY on office
signage in the
 
-4-
 

--------------------------------------------------------------------------------



manner such term is displayed as of the Effective Date. After that time, all VPG
signage shall comply with the terms of the license grants hereunder.
 
ARTICLE 3
ADDITIONAL MARKS; REGISTRATION OF MARKS; ENFORCEMENT
 
     Section 3.1. Additional Licensed Marks. If VPG proposes to use any Mark or
Name containing VISHAY that is not on Schedule A, prior to such use, VPG shall
notify VSH in advance in writing, unless the term PRECISION immediately follows
the term VISHAY in such Mark or Name (with the term PRECISION having no less
prominence than the term VISHAY) and such Mark or Name does not include the term
VISHAY together with the term INTERTECHNOLOGY. If VSH does not object in writing
within thirty (30) business days after receipt of such notice, VSH shall be
deemed to have approved the use of such Mark for the VPG Products and Services
only, such Mark shall be deemed to be a Licensed Mark and such Mark shall be
added to Schedule A. If VSH shall object to the use of a Mark by VPG, the
parties shall resolve their dispute with respect to such objection in accordance
with the resolution procedures referred to in Section 5.16. During the Term, VPG
shall be permitted to use any Mark or Name in which the term VISHAY is
immediately followed by the term PRECISION (so long as the term PRECISION has no
less prominence than the term VISHAY and such Mark or Name does not contain the
term VISHAY together with the term INTERTECHNOLOGY), on or in connection with
the VPG Products and Services, without the need to seek consent to such use by
VSH, and upon notification by VPG to VSH of any such use, such Mark or Name
shall be added to Schedule A.
 
     Section 3.1. Registration of Licensed Marks. At VPG’s reasonable request
and expense, VSH shall: (i) take all reasonably necessary steps to procure
registration of any of the Licensed Marks for the VPG Products and Services; and
(ii) maintain any and all such registrations in full force and effect during the
Term so long as such Licensed Mark is being used by VPG, and VPG shall, at its
sole expense, cooperate with VSH in connection with the forgoing. VPG shall not
seek to register any of the Licensed Marks or any similar Marks, unless
authorized by VSH in writing, and such registration shall be held by VPG on
behalf of VSH.
 
     Section 3.2. Domain Names. VSH hereby licenses to, and approves of the use
by VPG of the internet domain names containing the term VISHAY listed on
Schedule D (“Licensed Domain Names”). VPG agrees that, in securing the
registration of such domain names, it has acted as agent of VSH. If VPG proposes
to secure the registration of any additional domain name containing the term
VISHAY, it shall notify VSH in advance in writing, unless the term PRECISION
immediately follows the term VISHAY in such domain name and such domain name
does not include the term VISHAY together with the term INTERTECHNOLOGY. If VSH
does not object in writing within thirty (30) business days after receipt of
such notice, VSH shall be deemed to have approved VPG’s registration of such any
such domain name, such domain name shall be deemed to be a Licensed Domain Name
and such domain name shall be added to Schedule D. If VSH shall object to the
registration of a domain name by VPG, the parties shall resolve their dispute
with respect to such objection in accordance with the resolution procedures
referred to in Section 5.16. Without the written consent of VSH, under no
circumstances shall VPG transfer or assign the registration of any Licensed
Domain
 
-5-
 

--------------------------------------------------------------------------------



Name to any person other than a wholly-owned subsidiary without the written
consent of VSH or any other person to whom VPG is permitted to assign sublicense
or otherwise transfer its rights under this Agreement pursuant to Section 5.5.
 
     Section 3.3. Display of Marks. The parties agree that it is in their mutual
best interest that, and shall cooperate so that, subject to Section 1.2, the
Licensed Marks utilized by VPG shall appear distinctive from Marks utilized by
VSH, and the Marks utilized by VSH shall appear distinctive from the Licensed
Marks utilized by VPG. Any dispute with respect to the appearance of a Licensed
Mark or a VSH Mark shall be resolved in accordance with the resolution
procedures referred to in Section 5.16.
 
     Section 3.4. Legal Notices. VPG shall, to the extent commercially
practicable, place appropriate notices (e.g. ® or ™) to designate the Licensed
Marks as trademarks or service marks.
 
     Section 3.5. Enforcement.
 
          (a) VPG shall, at its own reasonable expense, cooperate fully and
promptly with VSH in the protection of VSH’s rights in the Licensed Marks, in
such manner and to such extent as VSH may reasonably request.
 
          (b) Each party shall promptly advise the other party in writing of any
actual or potential infringement, or any other unauthorized use of or violation
of any of the Licensed Marks of which it becomes aware (each an “Infringement”).
VSH may take such action as it, in its sole discretion, deems necessary or
advisable to stop any Infringement. VPG may request in writing that VSH
institute an action to stop an Infringement. If VSH receives such a written
request and does not institute such action within thirty (30) days, VPG shall be
entitled to institute such action as it deems necessary or advisable to stop the
Infringement, in which VSH shall be entitled to join. The party not taking the
lead in any action shall cooperate fully with the other party at the other
party’s reasonable request and expense.
 
          (c) Any monetary recovery or sums obtained in settlement of any action
to stop an Infringement shall be allocated between VSH and VPG as shall be fair
and equitable, taking into account their actual out-of-pocket costs and
expenses, including reasonable attorneys’ fees, and the damages sustained by
each of them. Any dispute with respect to the allocation of recoveries shall be
resolved in accordance with the resolution procedures referred to in Section
5.16.
 
ARTICLE 4
TERMINATION
 
     Section 4.1. Termination by VSH.
 
          (a) This Agreement may be terminated by VSH if:
 
               (i) VPG shall (x) willfully, intentionally and in bad faith
breach any material provision of this Agreement or (y) willfully, intentionally
and in bad
 
-6-
 

--------------------------------------------------------------------------------



faith fail to cure any other breach, (A) if under clause (x), such breach is not
capable of cure; or (B) if under either clause (x) or (y), such breach is
capable of cure, VSH has given written notice of such breach to VPG, and such
breach has not been cured, or VSH has not commenced taking (and is not
continuing to take) reasonable bona fide steps to cure such breach, within sixty
(60) days of such notice; or
 
               (ii) subject to and except as otherwise provided in Section 5.5,
VPG shall, without the written consent of VSH, willfully and intentionally and
in bad faith purport to assign, delegate or otherwise transfer any of its
rights, benefits, powers, duties responsibilities or obligations under this
Agreement in violation of this Agreement; or
 
               (iii) VPG shall abandon the use of the Licensed Marks; or
 
               (iv) VPG shall file a petition under Chapter 7 of the U.S.
Bankruptcy Code, or a petition under Chapter 7 of the U.S. Bankruptcy Code shall
be filed involuntarily against VPG and shall not be dismissed within 90 days
after VPG receives notice of such filing.
 
          (b) To effect the termination of this Agreement, VSH shall deliver to
VPG a written notice of termination, which notice shall specify the basis
therefor in reasonable detail and an effective date of termination not less than
ninety (90) days after the date of delivery to VPG of the notice. If VPG
disputes the right of VSH to terminate this Agreement under any of clauses (i),
(ii) or (iii) of Section 4.1(a) and invokes the dispute resolution procedures
referenced in Section 5.16 no later than fifteen (15) days after VPG has
received notice of termination from VSH, and within such fifteen (15) day period
provides notice thereof to VSH in writing, then if and only so long as VPG is in
compliance with the procedures referenced in Section 5.16, termination shall not
be deemed effective until (i) it shall be determined in accordance with the
procedures referenced in Section 5.16 that VSH is entitled to terminate this
Agreement or (ii) the parties shall otherwise agree.
 
          (c) If VPG in good faith disputes that VSH has a valid basis for
termination, the parties shall resolve such dispute in accordance with the
resolution procedures referred to in Section 5.16.
 
          (d) Nothing in this Section shall relieve VPG of liability for breach
of this Agreement, whether or not VSH is entitled to terminate this Agreement on
account of such breach.
 
     Section 4.2. Termination of Rights. Upon the termination of this Agreement,
all rights of VPG granted hereunder shall terminate, and any registration of the
foregoing by VPG shall, at VSH’s discretion, be abandoned or transferred to VSH.
Notwithstanding the foregoing, VPG shall have the right to dispose of its then
existing inventory of VPG Products and/or Promotional Materials bearing the
Licensed Marks for a period of up to one (1) year from the date of termination
of this Agreement. All costs associated with the foregoing shall be borne by
VPG.
 
-7-
 

--------------------------------------------------------------------------------



     Section 4.3. Survival. All rights and remedies of the parties in respect of
any breach of this Agreement occurring prior to the effective date of its
termination shall survive the termination of this Agreement. In addition, the
following provisions of this Agreement shall explicitly survive its termination:
Section 1.6 (“VPG Acknowledgment”); Section 1.7 (“Absence of VSH
Representations”); Section 4.1(d) (“Termination by VSH”); Section 4.2
(“Termination of Rights”); this Section 4.3 (“Survival”); and Article 5
(“Miscellaneous”).
 
ARTICLE 5
MISCELLANEOUS
 
     Section 5.1. Notices. All notices, demands and other communications
required to be given to a party hereunder shall be in writing and shall be
deemed to have been duly given if and when personally delivered; one business
day after being sent by a nationally recognized overnight courier; when
transmitted by facsimile and actually received; or five (5) days after being
mailed by registered or certified mail (postage prepaid, return receipt
requested) to such party at the relevant street address or facsimile number set
forth below (or at such other street address or facsimile number as such party
may designate from time to time by written notice in accordance with this
provision):
 

If to VSH:   With a copy to:    Vishay Intertechnology, Inc.   Kramer Levin
Naftalis & Frankel LLP 63 Lancaster Avenue   1177 Avenue of the Americas
Malvern, PA 19366   New York, New York 10036 Attn: Dr. Lior Yahalomi, Chief
Financial Officer   Attn: Abbe Dienstag, Esq. Facsimile: (610) 889-2161  
Facsimile: (212) 715-8000 Confirm: (610) 644-1300       Confirm: (212) 715-9100


-8-
 

--------------------------------------------------------------------------------




If to VPG: With a copy to:    Vishay Precision Group, Inc. Pepper Hamilton LLP 3
Great Valley Parkway 3000 Two Logan Square Malvern, PA 19355-1307 Eighteenth and
Arch Streets Attn: William M. Clancy, Philadelphia, PA 19103-2799 Chief
Financial Officer Attn: Barry Abelson, Esq. Facsimile: (484)-321-5300 Facsimile:
(215) 981-4750 Confirm: (484)-321-5300 Confirm: (215) 981-4000


     Section 5.2. Further Assurances. In addition to the actions specifically
provided for elsewhere in this Agreement, VSH and VPG agree to execute or cause
to be executed and to record or cause to be recorded such other agreements,
instruments and other documents, and to take such other action, as reasonably
necessary or desirable to fully effectuate the intents and purposes of this
Agreement.
 
     Section 5.3. Relationship of the Parties. This Agreement shall not be
construed to place the parties in the relationship of legal representatives,
partners, joint venturers or agents of or with each other. No party shall have
any power to obligate or bind the other party in any manner whatsoever, except
as specifically provided herein.
 
     Section 5.4. Third Party Beneficiaries. Except for the indemnification
rights under this Agreement of any Indemnified Parties (as hereafter defined),
the provisions of this Agreement are solely for the benefit of the parties
hereto and their respective successors and permitted assigns, and are not
intended to confer upon any person, except the parties hereto and their
respective successors and permitted assigns, any rights or remedies hereunder.
 
     Section 5.5. Assignment and Sublicense.
 
          (a) The license shall be assignable or sublicenseable to any direct or
indirect Majority Owned Subsidiary of VPG, provided that VPG shall be
responsible for the compliance by any such Majority Owned Subsidiary with the
terms of this Agreement. As used herein, “Majority Owned Subsidiary of VPG”
means any subsidiary of VPG (x) of which both over 50% of the voting securities
and over 50% of the outstanding equity interests, whether voting or non-voting,
are owned by VPG or by one or more of Majority-Owned Subsidiaries of VPG or by
VPG and one or more of its Majority-Owned Subsidiaries, and (y) which is engaged
in the design, development, manufacture, marketing, provision and performance of
VPG Products and Services as part of the business of VPG under the management
and control of VPG.
 
          (b) If VPG shall sell or transfer its business of the design,
development, manufacture, marketing, provision and performance of VPG Products
and Services substantially as an entirety, to a single purchaser or other single
transferee, whether such sale or other transfer is structured as a sale of
stock, assets or otherwise, and thereafter VPG shall cease to be engaged in such
business, the purchaser or other transferee shall succeed to the rights and
obligations of VPG under this Agreement; provided such purchaser or other
transferee shall execute documentation in form and substance reasonably
satisfactory to VSH agreeing to be
 
-9-
 

--------------------------------------------------------------------------------



bound by the terms of this Agreement. For the avoidance of doubt, the following
actions shall not be deemed an assignment, delegation or other transfer of VPG’s
rights, benefits, powers, duties, responsibilities or obligations under this
Agreement or the license granted hereby or any interest therein: (1) assignment
or transfer of the stock of VPG, including by way of a merger, consolidation, or
other form of reorganization in which outstanding shares of VPG are exchanged
for securities, or (2) any transaction effected primarily for the purpose of (A)
changing VPG’s state of incorporation or (B) reorganizing VPG into a holding
company structure such that, as a result of any such transaction, VPG becomes a
wholly-owned subsidiary of a holding company owned by the holders of VPG’s
securities immediately prior to such transaction.
 
          (c) Except as provided in this Section, the license granted hereby
shall be non-assignable and non- sublicenseable. Any purported license or
assignment in violation of this Agreement shall be void.
 
          (d) This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns.
 
     Section 5.6. Press Releases; Public Announcements. Neither party shall
issue any release or make any other public announcement concerning this
Agreement or the transactions contemplated hereby without the prior written
approval of the other party, which approval shall not be unreasonably withheld,
delayed or conditioned; provided, however, that either party shall be permitted
to make any release or public announcement that in the opinion of its counsel it
is required to make by law or the rules of any national securities exchange of
which its securities are listed; provided further that it has made efforts that
are reasonable in the circumstances to obtain the prior approval of the other
party.
 
     Section 5.7. Waiver of Defaults. Waiver by any party hereto of any default
by the other party hereto of any provision of this Agreement shall not be
construed to be a waiver by the waiving party of any subsequent or other
default, nor shall it in any way affect the validity of this Agreement or
prejudice the rights of the other party thereafter to enforce each and ever such
provision. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
     Section 5.8. Severability. If any provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof shall remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby, as the case may be, is
not affected in any manner adverse to any party hereto or thereto. Upon such
determination, the parties hereto shall negotiate in good faith in an effort to
agree upon a suitable and equitable provision to effect the original intent of
the parties hereto.
 
     Section 5.9. Indemnification. Each of the parties shall indemnify, defend
and hold harmless the other party, each of its respective current and former
directors, officers and employees, and each of their respective heirs,
executors, successors and assigns (“Indemnified
 
-10-
 

--------------------------------------------------------------------------------



Parties”), from and against any and all liabilities relating to, arising out of
or resulting from any breach of, or failure to perform or comply with, any
covenant, undertaking or obligation of, this Agreement by the indemnifying
party. In addition, VPG shall indemnify, defend and hold harmless VSH and its
other Indemnified Parties from and against any and all liabilities relating to,
arising out of or resulting from the sale and/or provision of VPG Products and
Services under the Licensed Marks. All indemnification procedures and payments
shall be governed by Sections 5.6, 5.7 and 5.8 of the Master Separation
Agreement between the parties, dated June 22, 2010 (the “Master Separation
Agreement”), as applicable.
 
     Section 5.10. LIMITATION OF LIABILITY. IN NO EVENT SHALL VSH OR VPG BE
LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, COLLATERAL,
INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS OR FAILURE TO REALIZE EXPECTED
SAVINGS OR OTHER COMMERCIAL OR ECONOMIC LOSS OF ANY KIND, ARISING OUT OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT
EITHER PARTY’S INDEMNIFICATION OBLIGATIONS WITH RESPECT TO THIRD PARTY CLAIMS.
 
     Section 5.11. Confidential Information. VSH and VPG shall hold and shall
cause each of their respective affiliates, directors, officers, employees,
agents, consultants, advisors and other representatives to hold, in strict
confidence and not to disclose or release without the prior written consent of
the other party, any and all proprietary or confidential information, material
or data of the other party that comes into its possession in connection with the
performance by the parties of their rights and obligations under this Agreement.
The provisions of Section 4.6 of the Master Purchase Agreement shall govern,
mutatis mutandis, the confidentiality obligations of the parties under this
Section.
 
     Section 5.12. Attorneys’ Fees. In any action hereunder to enforce the
provisions of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees in addition to any other recovery hereunder.
 
     Section 5.13. Governing Law. This Agreement and the legal relations between
the parties shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws rules thereof to
the extent such rules would require the application of the law of another
jurisdiction.
 
     Section 5.14. Consent to Jurisdiction. Subject to the provisions referenced
in Section 5.16, each of the parties irrevocably submits to the jurisdiction of
the federal and state courts located in Philadelphia, Pennsylvania for the
purposes of any suit, action or other proceeding to compel arbitration, for the
enforcement of any arbitration award or for specific performance or other
equitable relief pursuant to Section 5.15. Each of the parties further agrees
that service of process, summons or other document by U.S. registered mail to
such parties address as provided in Section 5.1 shall be effective service of
process for any action, suit or other proceeding with respect to any matters for
which it has submitted to jurisdiction pursuant to this Section. Each of the
parties irrevocably waives any objection to venue in the federal and state
courts located in Philadelphia, Pennsylvania of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby.
 
-11-
 

--------------------------------------------------------------------------------



     Section 5.15. Specific Performance. The parties hereto agree that the
remedy at law for any breach of this Agreement may be inadequate, and that any
party hereto shall be entitled to specific performance in addition to any other
appropriate relief or remedy, if and to the extent that the remedy of specific
performance is available in accordance with Section 8.2(g) of the Master
Separation Agreement. Such party may, in its sole discretion, to the extent
necessary to prevent serious and irreparable harm as contemplated by Section
8.2(g) of the Master Separation Agreement, apply to a court of competent
jurisdiction for specific performance or injunctive or such other relief as such
court may deem just and proper in order to enforce this Agreement.
 
     Section 5.16. Dispute Resolution. The procedures set forth in Article VIII
of the Master Separation Agreement shall apply to the resolution of all disputes
arising under this Agreement, except that all proceedings provided for therein
shall be conducted in Philadelphia, Pennsylvania.
 
     Section 5.17. Entire Agreement. This Agreement and the Schedules hereto, as
well as any other agreements and documents referred to herein, constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede all previous agreements, negotiations, discussions,
understandings, writings, commitments and conversations between the parties with
respect to such subject matter.
 
     Section 5.18. Waiver of Jury Trial. Subject to Section 5.16, EACH OF THE
PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
     Section 5.19. Amendments. No provisions of this Agreement shall be deemed
amended, modified or supplemented by any party hereto, unless such amendment,
supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such amendment,
supplement or modification.
 
     Section 5.20. Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile or electronic signature, and each such
counterpart shall be deemed an original instrument, and all of such counterparts
together shall constitute but one agreement. A facsimile or electronic signature
is deemed an original signature for all purposes under this Agreement.
 
[SIGNATURE PAGES FOLLOW]
 
-12-
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first above written.
 

VISHAY INTERTECHNOLOGY, INC.         By:   /s/ Lior E. Yahalomi Name: Lior E.
Yahalomi Title: Executive Vice President and Chief   Financial Officer     
VISHAY PRECISION GROUP, INC.       By: /s/ William M. Clancy  Name: William M.
Clancy  Title: Executive Vice President and Chief Financial Officer


-13-
 

--------------------------------------------------------------------------------



SCHEDULE A*
 
LICENSED MARKS
 
1. Trademarks and Trade Names
 
VISHAY (with respect to Section 1.2 only)
 
VISHAY PRECISION
 
VISHAY FOIL RESISTORS
 
2. Entity Names
 
Vishay - PM Belgium N.V.
Vishay - Waste Collection Systems Belgium N.V.
Vishay Tedea-Huntleigh (Beijing) Electronics Co., Ltd
Vishay Precision Measurement Trading (Shanghai) Co., Ltd.
Vishay Celtron Technologies (Tianjin) Co., Ltd
Vishay PME France SARL
Vishay Measurements Group France, S.A.S.
Vishay Precision Foil GmbH
Vishay Measurement Group GmbH
Vishay Transducers India Limited
Vishay Precision Transducers India Private Limited
Vishay PM Onboard (Ireland) Limited
Vishay Precision Israel Ltd.
Vishay Advanced Technologies, Ltd.
Vishay Precision Foil K.K.
Vishay Precision Holdings B.V.
Vishay - Waste Collection Systems B.V.
Vishay Revere Transducers Europe B.V.
Vishay Nobel AS
Vishay Precision Asia Investments Pte. Ltd.
Vishay Precision España S.L.
Vishay Nobel AB
Vishay Celtron Technologies, Inc.
Vishay Measurements Group UK Limited
Vishay PM Group Limited
Vishay PM Onboard Limited
Vishay Precision Group, Inc.
Vishay Measurements Group, Inc.
Vishay Transducers Ltd.
 
A-1
 

--------------------------------------------------------------------------------



Vishay Precision Foil, Inc.
Vishay BLH, Inc.
 
* Note that this Schedule A does not include the Marks set forth on Attachment 1
to Schedule 1.3 or the entity names set forth on Schedule 2.4(a)(iii) (which are
not otherwise listed on this Schedule A) to the Master Separation Agreement,
inasmuch as those Marks and entity names are owned by VPG and no license from
VSH is required for VPG’s use of such Marks and entity names.
 
A-2
 

--------------------------------------------------------------------------------



SCHEDULE B
 
VPG PRODUCTS AND SERVICES
 
 * Foil resistor strain gages
    
 * Transducers (a/k/a load cells) utilizing foil resistor strain gages
    
 * Electronic instruments that measure and control output of transducers
   utilizing foil resistor strain gages, and instruments to measure strain
    
 * Systems for process and force measurement control and on-board weighing
    
 * Foil resistors and current sensors
    
 * Design, planning, testing, troubleshooting, technical assistance, engineering
   assistance, training and similar services provided or performed by VPG on
   behalf of its customers in connection with any of the foregoing
    
 * Any additional products as long as such products do not overlap (i.e.
   compete) with any products within the product range of VSH or any of its
   subsidiaries as constituted immediately following the Effective Date.

B-1
 

--------------------------------------------------------------------------------



SCHEDULE C
 
NON-EXHAUSTIVE LIST OF
PERMISSIBLE USES OF PRECISION BY VSH
 

1. “Vishay” and “precision” separated, other than by a blank, e.g.      
 * Vishay’s precision …
 * Vishay – precision …
 * Vishay: precision …
 * … Vishay. Precision …. (end and start of sentences)

  2. Vishay Logo followed with “Precision” in text.   3. “Vishay + brand +
precision”, e.g.  
 * Vishay Sfernice Precision …
 * Vishay Sfernice precision pots
 * Vishay Sfernice precision metal film resistors
 * Vishay Sfernice precision wire wound resistors
 * Vishay Dale Precision ….
 * Vishay Spectrol precision ….
 * Vishay Spectrol precision pots
 * Vishay BCcomponents Precision ….
 * Vishay Spectrol Ultra Precision Hall effect Rotary position sensor
 * Vishay Dale Precision Wire Wound Resistors

  4. “Vishay + technology + precision”, e.g.  
 * Vishay Film capacitors precision
 * Vishay Thin film precision resistors (Dale TFNA, Sfernice)
 * Vishay Thin Film Precision Networks

  5. “Precision…” at the beginning of a sentence (i.e. preceded by no word),
e.g.  
 * Precision wire wound resistors (Dale)
 * Precision power (Dale)
 * Precision film (Dale)
 * Precision Thin Film (Dale - TFNA)
 * Precision Thin Film Technology (Dale - TFNA)
 * Precision Low TCR Thin Film (Dale - TFNA)
   Precision Non Magnetic Thin Film Resistors (Dale - TFNA)
    
 * Precision Automotive Thin Film (Dale - TFNA)
 * Precision Matched Pair resistors SOT-23
 * Precision Ultra Frequency Resistors (FC series in Thin Film)

 
C-1
 

--------------------------------------------------------------------------------



 * Precision MKP 416…20 (film capacitors)
 * Precision Thin Film Chip Resistor Arrays (Draloric Beyschlag)
 * Precision Thin Film Chip Resistors (Draloric Beyschlag)
 * Precision Wire wound Cemented Resistors (Draloric Beyschlag)
 * Precision film capacitors
 * Precision 1% to 2%…KP 1830 (film capacitors)
 * Precision Feel Rotary Potentiometers (Spectrol 21P)

        6. Other uses of word “precision” where preceded by various words, e.g.
 
 * KP Polypropylene film / foil precision capacitors
 * High Precision Thin Film Chip Resistor
 * High Precision MELF Resistor
 * High Precision MINI-MELF Resistor
 * High Precision Thin Film Leaded Resistor
 * High Precision Metal Film Leaded Resistor
 * High Precision Thin Film Chip Resistor Arrays
 * High precision …(Dale)
 * Very High Precision Thin Film Chip Resistor
 * Very High Precision MELF Resistor
 * Very High Precision MINI-MELF Resistor
 * Very High Precision Thin Film Leaded Resistor
 * Very High Precision Metal Film Leaded Resistor
 * Very High Precision Thin Film Chip Resistor Arrays
 * Ultra Precision Thin Film Chip Resistor Arrays
 * Ultra Precision Thin Film Chip Resistor
 * Ultra Precision MELF Resistor
 * Ultra Precision MINI-MELF Resistor
 * Ultra Precision Thin Film Leaded Resistor
 * Ultra-Precision Thin Film Flat Chip Resistors
 * Ultra Precision Metal Film Leaded Resistor
 * Ultra Precision Silicon Based RF Capacitors
 * Cemented Wirewound Precision Resistors
 * Semi Precision Thick Film Chip Resistors
 * Frequency Precision Surface mount Inductors
 * ACAC 0612 Precision Thin Film Chip Resistor Arrays
 * ACAS 0612 AT Precision Thin Film Chip Resistor Arrays
 * ACAS 0606 AT Precision Thin Film Chip Resistor Arrays

  7. “Precision …” in a sentence following “Vishay Intertechnology Inc.”, e.g.  
 * “Vishay Intertechnology Inc. Precision …”


 
C-2
 

--------------------------------------------------------------------------------



SCHEDULE D
 
LICENSED DOMAIN NAMES
 
vishayprecision
vishayfoilresistors
vishaymeasurementsgroup
vishaymg
vishaynobel
vishaypg
vishaypgloadcells
 
D-1
 

--------------------------------------------------------------------------------